Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to application filed on 4/20/2022. Claim(s) 1-21 is/are pending.
Claim Objections
Claim(s) 4-5 is/are objected to because of the following informalities:  
Claim 4 recites “the exterior housing of a first one of the pair of side sensor assemblies” in line 3 and “an exterior housing of a second one of the pair of side sensor assemblies” (emphasis added). The scope of the claim is reasonably ascertainable since claim 1 recites “a pair of side sensor assemblies…., each side sensor assembly including: an exterior housing….”. However, the difference between the limitations (i.e., “an…” versus “the…”) is unexpected. The examiner suggests amending claim 4 such that the articles are the same. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-8, 11, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 2018/0032822 A1), hereafter referred to as Frank, in view of Juelsgaard et al. (US 2018/0372875 A1), hereafter referred to as Juelsgaard, further in view of Fahkfahk et al. (US 2018/0095473 A1), hereafter referred to as Fahkfahk.
Regarding claim 1, Frank teaches a vehicle configured to operate in an autonomous driving mode (“vehicle 100 is an autonomous vehicle that operates in an autonomous (e.g., driverless) mode”, para. 0012, Fig. 1), the vehicle comprising: 
a driving system configured to perform driving operations (“vehicle actuators 170 are implemented via circuits, chips, or other electronic components that can actuate various vehicle subsystems in accordance with appropriate control signals….vehicle actuators 170, therefore, may be used to control braking, acceleration, and steering of the vehicle 100”, para. 0022, Fig. 3); 
a perception system configured to detect objects in an environment surrounding the vehicle (“vehicle assembly 160 incorporated into the vehicle 100 may include vehicle sensors 165,….camera 110, the camera actuator 155, the first and the second LIDAR sensors 105a, 105b”, para. 0020, Fig. 3, “vehicle sensors 165 are implemented via circuits, chips, or other electronic components that can collect data and output signals representing the data collected”, para. 0021, “processor 180 may be programmed to combine data from the LIDAR sensors and other vehicle sensors 165 to output a three dimensional model of the area surrounding the vehicle 100”, para. 0028, “three dimensional map of the area surrounding the vehicle 100 may include data indicating distance, size, height of nearby objects”, para. 0027); and 
a control system operatively coupled to the driving system and the perception system, the control system having one or more computer processors configured to receive data from the perception system and to direct the driving system based on the received data when operating in the autonomous driving mode (“vehicle sensors 165 may output signals to various components of the vehicle 100, such as the processor 180”, para. 0021, “control signals used to control the vehicle actuators 170 may be generated by various components of the vehicle 100, such as the processor 180”, para. 0022, Fig. 3, “Using data received from vehicle sensors 165 and the three dimensional map of the area surrounding the vehicle 100 generated based on LIDAR sensors data, the processor 180 may operate the vehicle 100 in an autonomous mode”, para. 0029, see also para. 0028); 
wherein the perception system includes a pair of side sensor assemblies attached to opposite sides of the vehicle (“side view mirror housing 115 is mountable to a vehicle exterior 120”, para. 0013, Fig. 1-2B, “FIG. 2A-2B illustrate a side view mirror housing 115 mounted to the vehicle 100. Although only one side view mirror housing 115 is shown, additional side view mirror housing 115s can be mounted to the vehicle 100 (e.g., on the opposite side of the vehicle 100)”, para. 0016), each side sensor assembly including: 
an exterior housing receiving a plurality of sensors therein (“sensors can be embedded in the side view mirror housing”, para. 0009, see Fig. 2A-2B); 
a mounting element configured to rigidly secure the housing to a corresponding side of the vehicle (wherein the “side view mirror housing 115 mounted to the vehicle 100”, para. 0016, see Fig. 2A-2B); and 
a plurality of sensors received within the exterior housing, the plurality of sensors including: 
a pair of light detection and ranging (lidar) sensors vertically aligned along a common axis (Fig. 2A-2B) within the exterior housing (“first LIDAR sensor 105a is disposed in the side view mirror housing 115….second LIDAR sensor 105b is also disposed in the side view mirror housing 115”, para. 0016, see Fig. 2B), a first one of the pair of lidar sensors having a detection range (“second LIDAR sensor 105b has a second field of view 130”, para. 0013, Fig. 1) and a second one of the pair of lidar sensors having a detection range with a field of view immediately adjacent to the corresponding side of the vehicle (“first LIDAR sensor 105a is disposed in the side view mirror housing 115 and has a first field of view 125”, para. 0013, Fig. 1), wherein the first lidar sensor is disposed in the exterior housing closer to a roof of the vehicle than the second lidar sensor (see Fig. 2A-2B); and 
a camera disposed within the exterior housing (“camera 110 is disposed in the side view mirror housing 115”, para. 0013).

Regarding claim 16, Frank teaches a side sensor assembly for use on a truck or bus capable of operating in an autonomous driving mode (“vehicle 100 is an autonomous vehicle that operates in an autonomous (e.g., driverless) mode….vehicle 100 may include any passenger or commercial automobile such as a car, a truck, a sport utility vehicle, a crossover vehicle, a van, a minivan, a taxi, a bus, etc.”, para. 0012, Fig. 1, “FIG. 2A-2B illustrate a side view mirror housing 115 mounted to the vehicle 100”, para. 0016), the side sensor assembly comprising: 
an exterior housing (“sensors can be embedded in the side view mirror housing”, para. 0009, see Fig. 2A-2B); 
a mounting element configured to rigidly secure the housing to a corresponding side of the truck or bus (wherein the “side view mirror housing 115 mounted to the vehicle 100”, para. 0016, see Fig. 2A-2B); and 
a plurality of sensors received within the exterior housing, the plurality of sensors including: 
a pair of light detection and ranging (lidar) sensors vertically aligned along a common axis (Fig. 2A-2B) within the exterior housing (“first LIDAR sensor 105a is disposed in the side view mirror housing 115….second LIDAR sensor 105b is also disposed in the side view mirror housing 115”, para. 0016, see Fig. 2B), a first one of the pair of lidar sensors having a detection range (“second LIDAR sensor 105b has a second field of view 130”, para. 0013, Fig. 1) and a second one of the pair of lidar sensors having a detection range with a field of view immediately adjacent to the corresponding side of the truck or bus (“first LIDAR sensor 105a is disposed in the side view mirror housing 115 and has a first field of view 125”, para. 0013, Fig. 1), wherein the first lidar sensor is disposed in the exterior housing closer to a roof of the truck or bus than the second lidar sensor (see Fig. 2A-2B); and 
a camera disposed within the exterior housing (“camera 110 is disposed in the side view mirror housing 115”, para. 0013).

Regarding claims 1 and 16, Frank does not explicitly teach:
a radar sensor disposed within the exterior housing between the first and second lidar sensors; and 
wherein the camera is disposed within the exterior housing between the first lidar sensor and the radar sensor.
However, Juelsgaard teaches sensor configuration for an autonomous semi-truck, comprising:
a radar sensor disposed within an exterior housing (“sensor assembly 350 can include an LD LIDAR sensor 360 (e.g., a sixteen-channel PUCK™ LIDAR), a camera 370 (e.g., having a fisheye lens, or comprising a stereoscopic pair of cameras), and/or a radar sensor 380….sensor assembly 350 can be mounted to or otherwise integrated with a side component of the autonomous truck 10, such as the rearview mirrors extending from the doors of the truck 10”, para. 0061, Fig. 3B, “each of positions 520 and 530 may include a collocated LD LIDAR sensor and camera combination. In variations, each of positions 520 and 530 can include a collocated LD LIDAR sensor, camera, and radar sensor combination, such as the sensor assembly 350 shown and described with respect to FIG. 3B”, para. 0073, Fig. 5A-5B); and 
a camera disposed within the exterior housing between a lidar sensor and the radar sensor (“camera 370”, para. 0061, Fig. 3B).
Both Frank and Juelsgaard teach vehicles configured to operate in an autonomous driving mode (see para. 0012 of Frank and para. 0013, 0023 of Juelsgaard) and both teach the vehicle comprises a plurality of sensors received with an exterior housing (see Fig. 2A-2B of Frank and Fig. 3B of Juelsgaard reproduced below). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Frank with the teachings of Juelsgaard such that the “side view mirror housing 115” (Fig. 1-2B) of Frank comprised a “radar sensor 380”, as taught by Juelsgaard (para. 0061) and such that the “camera 110” (para. 0013) of Frank is disposed between a first lidar sensor and the radar, as taught by Juelsgaard (Fig. 3B). The motivation for doing so would be to mount the lidar “in combination with a collocated camera and/or radar sensor, or in combination with additional sensor combinations mounted elsewhere on the truck 10 for additional field of view coverage” (para. 0059) and to provide “a fused sensor view for data redundancy in which the advantages of each sensor may be leveraged in varying weather conditions or detection conditions. For example, the radar sensor 380 advantageously detects velocity differentials, such as upcoming vehicles in an adjacent lane” (para. 0063), as taught by Juelsgaard. 

    PNG
    media_image1.png
    415
    601
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    245
    343
    media_image2.png
    Greyscale
Frank (US 2018/0032822 A1)				                          Juelsgaard (US 2018/0372875 A1)

Frank in view of Juelsgaard do not explicitly teach wherein the radar sensor is disposed within the exterior housing between first and second lidar sensors; and wherein the camera is disposed within the exterior housing between the first lidar sensor and the radar sensor.
Before the effective filing date, it would have been an obvious matter of design choice to a person of ordinary skill in the art to place the radar sensor between the first and second lidar sensors and to place the camera between the first lidar sensor and the radar sensor because Applicant has not disclosed that this configuration provides an advantage, is used for a particular purpose, or solves a stated problem (para. 0006, 0011, 0037, Fig. 4A). Rather, Applicant only provides the placement of the radar and the camera as an example and does not provide any criticality for this configuration of the camera and radar placements between the first and second lidars. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to preform equally well without the camera and radar placed between the first and second lidars because the camera and radar would still be able to obtain forward, side, and rear-facing data without being placed between the lidars as claimed. 
Therefore, it would have been an obvious matter of design choice to modify Frank in view of Juelsgaard to obtain the invention as specified in claim(s) 1 and 16. 
Further, Frank in view of Juelsgaard do not explicitly teach the first one of the pair of lidar sensors being a long range lidar having a detection range of at least 50 meters and a second one of the pair of lidar sensors being a short range lidar.
However, Fakhfakh teaches an autonomous vehicle for transportation of goods, comprising:
a first one of a pair of lidar sensors being a long range lidar having a detection range of at least 50 meters and a second one of the pair of lidar sensors being a short range lidar (“exteroceptive sensor set also includes an upper active exteroceptive sensor 6 arranged at an upper front part 4.3 of the front face 4 of the fully autonomous electric vehicle 2….upper active exteroceptive sensor 6 is a multi-layer Lidar sensor, advantageously a 16-layer Lidar sensor, such as a VLP-16, and has a measurement range up to 100 meters”, para. 0122, “exteroceptive sensor set includes a lower active exteroceptive sensor 3 arranged at a lower front part 4.1 of the front face 4 of the fully autonomous electric vehicle 2….The lower active exteroceptive sensor 3 is advantageously a single-layer Lidar sensor, for example a Sick Lidar sensor, such as a Sick LMS151, and has a measurement range up to 50 meters”, para. 0114, see also “front side exteroceptive sensor 9 and the rear side exteroceptive sensor 12 is a Lidar sensor, for example a single-layer Lidar sensor, such as a TIM Lidar, and has a measurement range up to 10 meters”, para. 0133, Fig. 1-2).
Both Frank in view of Juelsgaard and Fakhfakh teach vehicles configured to operate in an autonomous driving mode (see para. 0012 of Frank and para. 0112 of Fakhfakh) and both teach the vehicle comprises a plurality of sensors comprising first and second lidars (see para. 0112-0113 of Frank and para. 0114 and 0112 of Fakhfakh). Fakhfakh further teaches wherein a long range lidar is placed closer to the roof of the vehicle (Fig. 1-2) and wherein the long range lidar has a detection range of at least 50 meters. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Frank in view of Juelsgaard with the teachings of Fakhfakh such that the “second LIDAR sensor 105b” (Fig. 1) of Frank “has a measurement range up to 100 meters”, para. 0122), as taught by Fakhfakh, and the “first LIDAR sensor 105a” (Fig. 1) of Frank “has a measurement range up to 50 meters” (para. 0114) or “has a measurement range up to 10 meters” (para. 0133), as taught by Fahkfahk. The motivation for doing so would be to advantageously “sense or detect objects and/or features in the environment in which the autonomous electric vehicle is located, the lower active exteroceptive sensor providing a lower scanning plane substantially horizontal” (para. 0010), as taught by Fahkfahk.

Regarding claim 4, Juelsgaard further teaches wherein: 
the vehicle is a tractor-trailer vehicle including a cab and at least one trailer (“semi-truck 10 that has a trailer coupled thereto”, para. 0027, Fig. 4-5B); 
the exterior housing of a first one of the pair of side sensor assemblies is rigidly secured to the left side of the cab (“sensor assembly 350 can be mounted to or integrated with a forward rearview mirror extending from the hood of the truck 10. In further variations, the sensor assembly 350 can be mounted to replace the side mirrors of the truck 10”, para. 0061, Fig. 5A-5B); and 
an exterior housing of a second one of the pair of side sensor assemblies is rigidly secured to the right side of the cab (para. 0061, Fig. 5A-5B).
Thus, since Frank discloses the “vehicle 100 may include any passenger or commercial automobile such as a car, a truck, a sport utility vehicle, a crossover vehicle, a van, a minivan, a taxi, a bus, etc.” (para. 0012), it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Frank in view of Juelsgaard in view of Fahkfahk with these teachings of Juelsgaard such that the “vehicle 100” (para. 0012) of Frank comprises “a cabin 410, a fifth wheel coupling 430, and a trailer 420 with a kingpin mounted to the fifth wheel coupling 430” (para. 0068), as taught by Juelsgaard. The motivation for doing so would be to implement the side sensor assemblies into a commercial vehicle as suggested by Frank using the well-known components of a semi-truck as taught by Juelsgaard (para. 0027, 0068). 

Regarding claim 5, Juelsgaard further teaches wherein the at least one trailer does not have a lidar sensor or a radar sensor mounted thereon (“each of positions 520 and 530 can include a collocated LD LIDAR sensor, camera, and radar sensor combination, such as the sensor assembly 350 shown and described with respect to FIG. 3B”, para. 0073, Fig. 5A-5B, wherein the sensor assembly is placed on the cabin of the “autonomous truck 400” not the trailer).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Frank in view of Juelsgaard in view of Fahkfahk with these teachings of Juelsgaard such that the “trailer 420” (para. 0068, Juelsgaard) does not comprise the sensor assembly. The motivation for doing so would be to provide “a fused sensor view for data redundancy in which the advantages of each sensor may be leveraged in varying weather conditions or detection conditions. For example, the radar sensor 380 advantageously detects velocity differentials, such as upcoming vehicles in an adjacent lane” (para. 0063), as taught by Juelsgaard. 

Regarding claim 6, Frank further teaches wherein the control system is further configured to: 
determine, based on the received data from each of the pair of side sensor assemblies, whether an object is next to a front of the vehicle (“processor 180….may be programmed to receive LIDAR sensor data representing the first and the second fields of view 125, 130….processor 180 is programmed to identify objects located in the first and second fields of view 125, 130”, para. 0027); and 
cause the vehicle to perform a driving action in response to the determination (“Using data received from vehicle sensors 165 and the three dimensional map of the area surrounding the vehicle 100 generated based on LIDAR sensors data, the processor 180 may operate the vehicle 100 in an autonomous mode”, para. 0029).

Regarding claim 7, Frank further teaches wherein the driving action is a turning action (“processor 180 may be programmed to regulate vehicle operational behaviors such as speed, acceleration, deceleration, steering, etc., as well as tactical behaviors such as a distance between vehicles, lane-change minimum gap between vehicles, left-turn-across-path minimum, time-to-arrival at a particular location, intersection (without signal) minimum time-to-arrival to cross the intersection, etc.”, para. 0029).

Regarding claim 8, Frank further teaches wherein the perception system is configured to determine that the object is either another vehicle, a pedestrian, or a bicyclist (“processor 180 may further execute machine vision algorithms to detect objects such as other vehicles, pedestrians, road signs, traffic control devices, etc.”, para. 0034).

Regarding claim 11, Frank further teaches a conduit at least partly received within the exterior housing, the conduit providing one or more of a power line or a data line to the plurality of sensors and configured for connection to one or more operational systems of the vehicle (“camera 110 may include a housing, a lens, a circuit board, and an imaging sensor….The circuit board may be mounted inside the housing. The circuit board receives the captured image signals from the imaging sensor and sends signals relating to images received to one or more other components of the vehicle 100 system such as the display screen 140. The circuit board may include an interface such as Ethernet or low-voltage differential signaling (LVDS) for transmitting the image data”, para. 0024, see also para. 0026-0027 and Fig. 3).

Regarding claim 14, Frank further teaches wherein the control system is configured to receive raw data from the perception system (“processor 180 is implemented via circuits, chips, or other electronic components that may be programmed to receive LIDAR sensor data”, para. 0027, “processor 180 receives image data from the camera 110”, para. 0039).

Regarding claim 15, Frank further teaches wherein the pair of side sensor assemblies attached to opposite sides of the vehicle are disposed at a height to provide at least a 180° field of view for the corresponding first and second lidar sensors (“processor 180 is implemented via circuits, chips, or other electronic components that may be programmed to receive LIDAR sensor data representing the first and the second fields of view 125, 130 and create a three dimensional model of some or all of the first and second fields of view 125, 130….A field of view of the three dimensional model may be defined by an area surrounding the vehicle 100 pertaining to both the first and second fields of view 125, 130. The field of view of the three dimensional model at least partially depends on the first field of view 125, the second field of view 130, and an extent of overlap between the first and second fields of view 125, 130. As one example, the field of view of the model may exceed 180 degrees, e.g., when a horizontal angle of view (i.e., an angle parallel to the ground surface) of the first or second field of view 125, 130 exceeds 90 degrees”, para. 0027, see Fig. 1).

Claim(s) 2-3, 17-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 2018/0032822 A1) in view of Juelsgaard et al. (US 2018/0372875 A1) in view of Fahkfahk et al. (US 2018/0095473 A1), further in view of Shalev-Schwartz et al. (US 2021/0110484 A1), hereafter referred to as Shalev-Schwartz. 
Regarding claim 2, Frank further teaches wherein the camera is configured to obtain imagery along the corresponding side of the vehicle (“camera 110 having a third field of view 135 and pointed in the second direction”, para. 0013, Fig. 1), but Frank in view of Juelsgaard in view of Fahkfahk do not explicitly teach wherein the camera comprises a set of cameras, at least a first one of the cameras of the set configured to obtain imagery along a front of the vehicle, and at least a second one of the cameras of the set is configured to obtain imagery along the corresponding side of the vehicle.
However, Shalev-Schwartz teaches navigation based on liability constraints, comprising:
a set of cameras, at least a first one of the cameras of the set configured to obtain imagery along a front of a vehicle (“image acquisition unit 120 may include any number of image acquisition devices and components depending on the requirements of a particular application. In some embodiments, image acquisition unit 120 may include one or more image capture devices (e.g., cameras, CCDs, or any other type of image sensor), such as image capture device 122, image capture device 124, and image capture device 126”, para. 0083, Fig. 1-2D, “the image capture devices may be located on or in one or both of the side mirrors of vehicle 200”, para. 0101, “image capture devices included on vehicle 200 as part of the image acquisition unit 120 may be positioned at any suitable location. In some embodiments, as shown in FIGS. 2A-2E and 3A-3C, image capture device 122 may be located in the vicinity of the rearview mirror. This position may provide a line of sight similar to that of the driver of vehicle 200, which may aid in determining what is and is not visible to the driver”, para. 0100). 
Both Frank in view of Juelsgaard in view of Fahkfahk and Shalev-Schwartz teach mounting sensors in a side sensor assembly of an autonomous vehicle, wherein at least one sensor is a camera (see para. 0013, 0016 of Frank and para. 0100-0101 of Shalev-Schwartz). Shalev-Schwartz further teaches wherein the camera is a set of cameras and wherein at least one camera obtains images of a front of the vehicle. Since Frank in view of Juelsgaard in view of Fahkfahk teach wherein at least one camera obtains images of a side of the vehicle (“135”, Fig. 1, Frank), it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Frank in view of Juelsgaard in view of Fahkfahk with the teachings of Shalev-Schwartz such that the “side view mirror housing 115” (para. 0013, Frank) of Frank in view of Juelsgaard in view of Fahkfahk further comprises the “image capture device 122”, as taught by Shalev-Schwartz (para. 0100-0101). The motivation for doing so would be to “provide a line of sight similar to that of the driver of vehicle 200, which may aid in determining what is and is not visible to the driver” (para. 0100), as taught by Shalev-Schwartz. 

	Regarding claim 3, Juelsgaard further teaches wherein the radar sensor comprises a set of radar sensors, at least a first one of the radar sensors of the set configured to obtain radar returns along a front of the vehicle (“multiple types of radar sensors 380 may be deployed on the sensor assembly 350 to facilitate filtering noise, including noise which may generate from the trailer”, para. 0063, “the autonomous semi-truck 400 may include one or more active range sensors (e.g., LIDAR, sonar, and/or radar sensors) having a field-of view that encompasses a forward region 402”, para. 0068), and at least a second one of the radar sensors of the set configured to obtain radar returns along the corresponding side of the vehicle (“positions 520 and 530 can be mounted with a pair of LD LIDAR sensors having respective fields of view that encompass regions 404, 406, 414, 424, and 426….data generated by the LD LIDAR sensors may be supplemented with additional sensors, such as radar sensors, sonar sensors, and/or camera sensors that have at least partially overlapping field of views to provide a fused sensor view of the regions 404, 406, 414, 424, and 426 for object classification and tracking”, para. 0072). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Frank in view of Juelsgaard in view of Fahkfahk with these teachings of Juelsgaard such that the “side view mirror housing 115” (para. 0013, Frank) of Frank in view of Juelsgaard in view of Fahkfahk comprises a set of radar sensors which obtain radar returns corresponding to a front and side of the vehicle (see “402”, “404”, “406”, Fig. 4 and para. 0068, 0072), as taught by Juelsgaard. The motivation for doing so would be “for object classification and tracking” (para. 0072), as taught by Juelsgaard (para. 0072).

Regarding claim 17, Frank further teaches wherein the camera is configured to obtain imagery along a side of the truck or bus, but Frank in view of Juelsgaard in view of Fahkfahk do not explicitly teach wherein the camera comprises a set of cameras, at least a first one of the cameras of the set configured to obtain imagery along a front of the vehicle, and at least a second one of the cameras of the set is configured to obtain imagery along the corresponding side of the truck or bus. 
However, Shalev-Schwartz teaches navigation based on liability constraints, comprising:
a set of cameras, at least a first one of the cameras of the set configured to obtain imagery along a front of a truck or bus (“image acquisition unit 120 may include any number of image acquisition devices and components depending on the requirements of a particular application. In some embodiments, image acquisition unit 120 may include one or more image capture devices (e.g., cameras, CCDs, or any other type of image sensor), such as image capture device 122, image capture device 124, and image capture device 126”, para. 0083, Fig. 1-2D, “the image capture devices may be located on or in one or both of the side mirrors of vehicle 200”, para. 0101, “image capture devices included on vehicle 200 as part of the image acquisition unit 120 may be positioned at any suitable location. In some embodiments, as shown in FIGS. 2A-2E and 3A-3C, image capture device 122 may be located in the vicinity of the rearview mirror. This position may provide a line of sight similar to that of the driver of vehicle 200, which may aid in determining what is and is not visible to the driver”, para. 0100, “disclosed embodiments are not limited to a particular type of vehicle 200 and may be applicable to all types of vehicles including automobiles, trucks, trailers, and other types of vehicles”, para. 0110). 
Both Frank in view of Juelsgaard in view of Fahkfahk and Shalev-Schwartz teach mounting sensors in a side sensor assembly of an autonomous truck, wherein at least one sensor is a camera (see para. 0013, 0016 of Frank and para. 0100-0101, 0110 of Shalev-Schwartz). Shalev-Schwartz further teaches wherein the camera is a set of cameras and wherein at least one camera obtains images of a front of the truck. Since Frank in view of Juelsgaard in view of Fahkfahk teach wherein at least one camera obtains images of a side of the truck (“135”, Fig. 1, Frank), it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Frank in view of Juelsgaard in view of Fahkfahk with the teachings of Shalev-Schwartz such that the “side view mirror housing 115” (para. 0013, Frank) of Frank in view of Juelsgaard in view of Fahkfahk further comprises the “image capture device 122”, as taught by Shalev-Schwartz (para. 0100-0101). The motivation for doing so would be to “provide a line of sight similar to that of the driver of vehicle 200, which may aid in determining what is and is not visible to the driver” (para. 0100), as taught by Shalev-Schwartz. 

Regarding claim 18, Juelsgaard further teaches wherein the radar sensor comprises a set of radar sensors, at least a first one of the radar sensors of the set configured to obtain radar returns along a front of the truck or bus (“multiple types of radar sensors 380 may be deployed on the sensor assembly 350 to facilitate filtering noise, including noise which may generate from the trailer”, para. 0063, “the autonomous semi-truck 400 may include one or more active range sensors (e.g., LIDAR, sonar, and/or radar sensors) having a field-of view that encompasses a forward region 402”, para. 0068), and at least a second one of the radar sensors of the set configured to obtain radar returns along the side of the truck or bus (“positions 520 and 530 can be mounted with a pair of LD LIDAR sensors having respective fields of view that encompass regions 404, 406, 414, 424, and 426….data generated by the LD LIDAR sensors may be supplemented with additional sensors, such as radar sensors, sonar sensors, and/or camera sensors that have at least partially overlapping field of views to provide a fused sensor view of the regions 404, 406, 414, 424, and 426 for object classification and tracking”, para. 0072). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Frank in view of Juelsgaard in view of Fahkfahk with these teachings of Juelsgaard such that the “side view mirror housing 115” (para. 0013, Frank) of Frank in view of Juelsgaard in view of Fahkfahk comprises a set of radar sensors which obtain radar returns corresponding to a front and side of the vehicle (see “402”, “404”, “406”, Fig. 4 and para. 0068, 0072), as taught by Juelsgaard. The motivation for doing so would be “for object classification and tracking” (para. 0072), as taught by Juelsgaard (para. 0072).

Regarding claim 20, Frank further teaches a conduit at least partly received within the exterior housing, the conduit providing one or more of a power line or a data line to the plurality of sensors and configured for connection to one or more operational systems of the truck or bus (“camera 110 may include a housing, a lens, a circuit board, and an imaging sensor….The circuit board may be mounted inside the housing. The circuit board receives the captured image signals from the imaging sensor and sends signals relating to images received to one or more other components of the vehicle 100 system such as the display screen 140. The circuit board may include an interface such as Ethernet or low-voltage differential signaling (LVDS) for transmitting the image data”, para. 0024, see also para. 0026-0027 and Fig. 3).

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 2018/0032822 A1) in view of Juelsgaard et al. (US 2018/0372875 A1) in view of Fahkfahk et al. (US 2018/0095473 A1), further in view of Hoffman, JR. et al. (US 2018/0052236 A1), hereafter referred to as Hoffman. 
Regarding claim 9, Frank in view of Juelsgaard in view of Fahkfahk do not explicitly teach wherein the long range lidar disposed in a first one of the pair of side sensor assemblies is configured to provide an overlapping field of view in front of the vehicle with the long range lidar disposed in a second one of the pair of side sensor assemblies.
However, Hoffman teaches a sensor housing assembly for attachment to a motor vehicle, comprising:
wherein a long range lidar disposed in a first one of a pair of side sensor assemblies is configured to provide an overlapping field of view in front of a vehicle with a long range lidar disposed in a second one of the pair of side sensor assemblies (“sensor housing portion 26 is located on a body-side trim panel such as a running board or the left or right rocker panel 20, 22 of the motor vehicle 12, and is disposed in longitudinal alignment with a door hinge 59 or a door latch 61 of the motor vehicle 12”, para. 0036, “motor vehicle 12 may also include other sensor housing assemblies 14 configured as other motor vehicle body parts, including side-view mirrors”, para. 0031, Fig. 1, “field of view 51 of the LiDAR sensor 48 begins immediately adjacent to the motor vehicle 12 and extends for at least one-hundred (100) meters outward from the motor vehicle 12”, para. 0034, “In a further example, the fields of view 51 of the respective LiDAR sensors 35 of the front and rear fasciae 16, 18, and of the left and right side rocker panels 20, 22 overlap to provide a full three-hundred and sixty degree (360°) combined sensor field of view 62 around the motor vehicle 12”, para. 0037).
Both Frank in view of Juelsgaard in view of Fahkfahk and Hoffman teach a pair of side sensor assemblies of an autonomous vehicle, each side sensor assembly comprising a long range lidar (see para. 0016 of Frank, para. 0122 of Fahkfahk and para. 0031, 0034, 0036 of Hoffman). Hoffman further teaches wherein the long range lidars are configured to provide an overlapping field of view in front of the vehicle (para. 0037). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Frank in view of Juelsgaard in view of Fahkfahk with the teachings of Hoffman such that the pair of “second LIDAR sensor[s] 105b” (para. 0016) of Frank “overlap to provide a full three-hundred and sixty degree (360°) combined sensor field of view”, as taught by Hoffman (para. 0037). The motivation for doing so would be to “provide increased levels of autonomous driving” and “to more efficiently, safely, and accurately” operate the vehicle, as taught by Hoffman (para. 0038). 

Regarding claim 10, Frank in view of Juelsgaard in view of Fahkfahk do not explicitly teach wherein the long range lidar disposed in a first one of the pair of side sensor assemblies is configured to provide redundancy for the long range lidar disposed in a second one of the pair of side sensor assemblies along a region around the vehicle within a selected field of view.
However, Hoffman teaches a sensor housing assembly for attachment to a motor vehicle, comprising:
wherein a long range lidar disposed in a first one of a pair of side sensor assemblies is configured to provide redundancy for a long range lidar disposed in a second one of the pair of side sensor assemblies along a region around a vehicle within a selected field of view (“sensor housing portion 26 is located on a body-side trim panel such as a running board or the left or right rocker panel 20, 22 of the motor vehicle 12, and is disposed in longitudinal alignment with a door hinge 59 or a door latch 61 of the motor vehicle 12”, para. 0036, “motor vehicle 12 may also include other sensor housing assemblies 14 configured as other motor vehicle body parts, including side-view mirrors”, para. 0031, Fig. 1, “field of view 51 of the LiDAR sensor 48 begins immediately adjacent to the motor vehicle 12 and extends for at least one-hundred (100) meters outward from the motor vehicle 12”, para. 0034, “In a further example, the fields of view 51 of the respective LiDAR sensors 35 of the front and rear fasciae 16, 18, and of the left and right side rocker panels 20, 22 overlap to provide a full three-hundred and sixty degree (360°) combined sensor field of view 62 around the motor vehicle 12”, para. 0037).
Both Frank in view of Juelsgaard in view of Fahkfahk and Hoffman teach a pair of side sensor assemblies of an autonomous vehicle, each side sensor assembly comprising a long range lidar (see para. 0016 of Frank, para. 0122 of Fahkfahk and para. 0031, 0034, 0036 of Hoffman). Hoffman further teaches wherein the long range lidars are configured to provide redundancy to each other along a region around the vehicle (para. 0037). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Frank in view of Juelsgaard in view of Fahkfahk with the teachings of Hoffman such that the pair of “second LIDAR sensor[s] 105b” (para. 0016) of Frank “overlap to provide a full three-hundred and sixty degree (360°) combined sensor field of view”, as taught by Hoffman (para. 0037). The motivation for doing so would be to “provide increased levels of autonomous driving” and “to more efficiently, safely, and accurately” operate the vehicle, as taught by Hoffman (para. 0038). 

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 2018/0032822 A1) in view of Juelsgaard et al. (US 2018/0372875 A1) in view of Fahkfahk et al. (US 2018/0095473 A1), further in view of Kunze (US 2018/0222450 A1), hereafter referred to as Kunze. 
Regarding claim 12, Frank in view of Juelsgaard in view of Fahkfahk do not explicitly teach wherein the conduit further includes a cooling line configured to provide cooling to at least one of the plurality of sensors.
However, Kunze teaches a vehicle sensor housing with theft protection, comprising:
wherein a conduit includes a cooling line configured to provide cooling to at least one of a plurality of sensors (“a vehicle 22 includes an driver assistance system or sensing system 24 that includes at least one Lidar sensor unit, such as a forward facing Lidar sensor unit 26 (and the system may optionally include multiple exterior facing sensors, such as other Lidar sensors and/or other non-imaging sensors and/or cameras or imaging sensors, such as a rearward facing sensor at the rear of the vehicle, and a sideward/rearward facing sensor at respective sides of the vehicle), which sense regions exterior of the vehicle”, para. 0087, see also para. 0088-0089 which describe a sensor housing, “liquid heating element 42 may be placed at the reservoir 32 for heating a limited liquid portion (of the size of the reservoir), such as shown in FIG. 17….the liquid or water and/or air absorbs some of the heat generated by the sensor electronics (e. g. camera or Lidar). Optionally, the liquid, water or air flow additionally serves as a cooling medium for the camera or Lidar sensor electronics”, para. 0101).
Both Frank in view of Juelsgaard in view of Fahkfahk and Kunze teach autonomous vehicles with sensor assemblies comprising a conduit at least partially comprised in a housing of the sensor assembly (see para. 0012, 0024 of Frank and para. 0086-0087 of Kunze). Kunze further teaches the conduit is configured for providing cooling to at least one sensor (para. 0101, Fig. 17). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Frank in view of Juelsgaard in view of Fahkfahk with the teachings of Kunze such that the sensors of the “side view mirror housing 115” (para. 12, Fig. 2, Frank) as taught by Frank in view of Juelsgaard in view of Fahkfahk are cooled using “liquid or water and/or air”, as taught by Kunze (para. 0101). The motivation for doing so would be to “absorb[] some of the heat generated by the sensor electronics (e. g. camera or Lidar)” and to “serve[] as a cooling medium for the camera or Lidar sensor electronics”, as taught by Kunze (para. 0101). 

Regarding claim 13, Frank in view of Juelsgaard in view of Fahkfahk do not explicitly teach wherein the conduit further includes a heating line configured to provide heating to at least one of the plurality of sensors.
However, Kunze teaches a vehicle sensor housing with theft protection, comprising:
wherein a conduit includes a heating line configured to provide heating to at least one of a plurality of sensors (“a vehicle 22 includes an driver assistance system or sensing system 24 that includes at least one Lidar sensor unit, such as a forward facing Lidar sensor unit 26 (and the system may optionally include multiple exterior facing sensors, such as other Lidar sensors and/or other non-imaging sensors and/or cameras or imaging sensors, such as a rearward facing sensor at the rear of the vehicle, and a sideward/rearward facing sensor at respective sides of the vehicle), which sense regions exterior of the vehicle”, para. 0087, see also para. 0088-0089 which describe a sensor housing, “an alternative heating element may be placed at the water canals, optionally comprising sheath (or jacket) heating. As an example of such a sheath (or jacket) heating, FIGS. 18-22 show a sheath heater device 50 put on top a LIDAR sensor device 26 for pre-heating a washing fluid or air for cleaning the Lidar's front lid”, para. 0101).
Both Frank in view of Juelsgaard in view of Fahkfahk and Kunze teach autonomous vehicles with sensor assemblies comprising a conduit at least partially comprised in a housing of the sensor assembly (see para. 0012, 0024 of Frank and para. 0086-0087 of Kunze). Kunze further teaches the conduit is configured for providing heating to at least one sensor (para. 0101, Fig. 17). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Frank in view of Juelsgaard in view of Fahkfahk with the teachings of Kunze such that the sensors of the “side view mirror housing 115” (para. 12, Fig. 2, Frank) as taught by Frank in view of Juelsgaard in view of Fahkfahk are cooled using “liquid or water and/or air”, as taught by Kunze (para. 0101). The motivation for doing so would be for “pre-heating a washing fluid or air for cleaning the Lidar's front lid”, as taught by Kunze (para. 0101). 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 2018/0032822 A1) in view of Juelsgaard et al. (US 2018/0372875 A1) in view of Fahkfahk et al. (US 2018/0095473 A1) in view of Shalev-Schwartz et al. (US 2021/0110484 A1) further in view of Hoffman, JR. et al. (US 2018/0052236 A1), hereafter referred to as Hoffman.
Regarding claim 19, Frank in view of Juelsgaard in view of Fahkfahk in view of Shalev-Schwartz do not explicitly teach wherein the long range lidar is configured to provide redundancy for a long range lidar disposed in another side sensor assembly of the truck or bus, along a region around the truck or bus within a selected field of view.
However, Hoffman teaches a sensor housing assembly for attachment to a motor vehicle, comprising:
wherein a long range lidar is configured to provide redundancy for a long range lidar disposed in another side sensor assembly of a truck or bus, along a region around the truck or bus within a selected field of view (“sensor housing portion 26 is located on a body-side trim panel such as a running board or the left or right rocker panel 20, 22 of the motor vehicle 12, and is disposed in longitudinal alignment with a door hinge 59 or a door latch 61 of the motor vehicle 12”, para. 0036, “motor vehicle 12 is illustrated as a passenger vehicle, however, the motor vehicle 12 may be any type of motor vehicle 12, including a truck, van, motor home, sport utility vehicle”, para. 0031, “motor vehicle 12 may also include other sensor housing assemblies 14 configured as other motor vehicle body parts, including side-view mirrors”, para. 0031, Fig. 1, “field of view 51 of the LiDAR sensor 48 begins immediately adjacent to the motor vehicle 12 and extends for at least one-hundred (100) meters outward from the motor vehicle 12”, para. 0034, “In a further example, the fields of view 51 of the respective LiDAR sensors 35 of the front and rear fasciae 16, 18, and of the left and right side rocker panels 20, 22 overlap to provide a full three-hundred and sixty degree (360°) combined sensor field of view 62 around the motor vehicle 12”, para. 0037).
Both Frank in view of Juelsgaard in view of Fahkfahk in view of Shalev-Schwartz and Hoffman teach a pair of side sensor assemblies of an autonomous truck or bus, each side sensor assembly comprising a long range lidar (see para. 0016 of Frank, para. 0122 of Fahkfahk and para. 0031, 0034, 0036 of Hoffman). Hoffman further teaches wherein the long range lidars are configured to provide redundancy to each other along a region around the vehicle (para. 0037). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Frank in view of Juelsgaard in view of Fahkfahk in view of Shalev-Schwartz with the teachings of Hoffman such that the pair of “second LIDAR sensor[s] 105b” (para. 0016) of Frank “overlap to provide a full three-hundred and sixty degree (360°) combined sensor field of view”, as taught by Hoffman (para. 0037). The motivation for doing so would be to “provide increased levels of autonomous driving” and “to more efficiently, safely, and accurately” operate the vehicle, as taught by Hoffman (para. 0038). 

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 2018/0032822 A1) in view of Juelsgaard et al. (US 2018/0372875 A1) in view of Fahkfahk et al. (US 2018/0095473 A1) further in view of Shalev-Schwartz et al. (US 2021/0110484 A1) further in view of Kunze (US 2018/0222450 A1). 
Regarding claim 21, Frank in view of Juelsgaard in view of Fahkfahk in view of Shalev-Schwartz do not explicitly teach wherein the conduit further includes at least one of a cooling line configured to provide cooling to at least one of the plurality of sensors or a heating line configured to provide heating to at least one of the plurality of sensors.
However, Kunze teaches a vehicle sensor housing with theft protection, comprising:
wherein a conduit includes a cooling line configured to provide cooling to at least one of a plurality of sensors (“a vehicle 22 includes an driver assistance system or sensing system 24 that includes at least one Lidar sensor unit, such as a forward facing Lidar sensor unit 26 (and the system may optionally include multiple exterior facing sensors, such as other Lidar sensors and/or other non-imaging sensors and/or cameras or imaging sensors, such as a rearward facing sensor at the rear of the vehicle, and a sideward/rearward facing sensor at respective sides of the vehicle), which sense regions exterior of the vehicle”, para. 0087, see also para. 0088-0089 which describe a sensor housing, “liquid heating element 42 may be placed at the reservoir 32 for heating a limited liquid portion (of the size of the reservoir), such as shown in FIG. 17….the liquid or water and/or air absorbs some of the heat generated by the sensor electronics (e. g. camera or Lidar). Optionally, the liquid, water or air flow additionally serves as a cooling medium for the camera or Lidar sensor electronics”, para. 0101).
Both Frank in view of Juelsgaard in view of Fahkfahk in view of Shalev-Schwartz and Kunze teach autonomous vehicles with sensor assemblies comprising a conduit at least partially comprised in a housing of the sensor assembly (see para. 0012, 0024 of Frank and para. 0086-0087 of Kunze). Kunze further teaches the conduit is configured for providing cooling to least one sensor (para. 0101, Fig. 17). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Frank in view of Juelsgaard in view of Fahkfahk in view of Shalev-Schwartz with the teachings of Kunze such that the sensors of the “side view mirror housing 115” (para. 12, Fig. 2, Frank) as taught by Frank in view of Juelsgaard in view of Fahkfahk in view of Shalev-Schwartz are cooled using “liquid or water and/or air”, as taught by Kunze (para. 0101). The motivation for doing so would be to “absorb[] some of the heat generated by the sensor electronics (e. g. camera or Lidar)” and to “serve[] as a cooling medium for the camera or Lidar sensor electronics”, as taught by Kunze (para. 0101). 
Conclusion


The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/AMELIA VORCE/               Examiner, Art Unit 3666